                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN



JARED BURRESS and MEGAN BURRESS,
on their own behalf, and on behalf of their
                                                                       OPINION AND ORDER
minor children, M.B. and L.B.,
                                                                             19-cv-0791-slc
                       Plaintiffs,
       v.
MR. G & G TRUCKING, LLC,
GUIDO F. RIVADENEIRA; and
LIOSBANY RAFAEL ALCOLEA AGUILERA,

                       Defendants.




       Plaintiffs have filed this civil action involving a motor vehicle accident and allege diversity

jurisdiction under 28 U.S.C. § 1332. Dkt. 3. The complaint’s allegations regarding citizenship for

the parties are inadequate: the complaint only identifies the residences of plaintiffs Jared and Megan

Burress and defendants Guido Rivadeneira and Liosbany Rafael Alcolea Aguilera, and the state of

incorporation for defendant Mr. G & G Trucking, LLC. More is needed.

       The first question in any lawsuit is whether the court has subject matter jurisdiction, and the

court has an independent obligation to ensure that it exists. Arbaugh v. Y & H Corporation, 546 U.S.

500, 501 (2006); Avila v. Pappas, 591 F.3d 552, 553 (7th Cir. 2010). Section 1332 requires complete

diversity of citizenship, meaning that no plaintiff may be a citizen of the same state as any

defendant. 28 U.S.C. § 1332(a)(1); McCready v. EBay, Inc., 453 F.3d 882, 891 (7th Cir. 2006). As

the parties seeking removal, defendants bear the burden of establishing federal jurisdiction. Morris

v. Nuzzo, 718 F.3d 660, 668 (7th Cir. 2013).

       The citizenship, not the residency, of an individual is what matters for diversity jurisdiction

purposes. Craig v. Ontario Corp., 543 F.3d 872, 876 (7th Cir. 2008); Meyerson v. Harrah's East Chicago

Casino, 299 F .3d 616, 617 (7th Cir. 2002). An individual is a citizen of the state in which he is
domiciled, that is, where he has a “permanent home and principal establishment, and to which [he]

has the intention of returning whenever he is absent therefrom.” Charles Alan Wright, Law of Federal

Courts 161 (5th ed. 1994); see also Dakuras v. Edwards, 312 F.3d 256, 258 (7th Cir. 2002).

       Next, the citizenship of a limited liability company such as Mr. G & G Trucking, LLC is the

citizenship of each of its members. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007)

(citations omitted) (“an LLC's jurisdictional statement must identify the citizenship of each of its

members as of the date the complaint or notice of removal was filed, and, if those members have

members, the citizenship of those members as well”).

       Because the complaint does not identify or allege the citizenship of the Burresses,

Rivadeneira, Aguilera, or the members of Mr. G & G Trucking, LLC, the court cannot determine

whether plaintiffs are diverse with respect to all of the defendants.

       Therefore, IT IS ORDERED that defendants have until November 1, 2019 to submit

verification of the citizenship of the Burresses, Rivadeneira, Aguilera, and each of the members of

Mr. G & G Trucking, LLC, (an affidavit would do).



       Entered this 18th day of October, 2019.

                                               BY THE COURT:

                                               /s/
                                               _______________________
                                               STEPHEN L. CROCKER
                                               Magistrate Judge




                                                  2
